Citation Nr: 1519177	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  12-22 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 to September 1961.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before a Decision Review Officer (DRO) in July 2012 and before the undersigned Veterans Law Judge (VLJ) in March 2015.  Transcripts of these hearings are of record.  The Veteran's claims file is electronic and contained in the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran has a current bilateral hearing loss disability due to acoustic trauma incurred in-service.

2.  The Veteran has tinnitus that began in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).  

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Inasmuch as the benefits sought are being granted, however, there is no reason to belabor the impact of the VCAA on the matters; any notice defect or duty to assist failure is harmless.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a).

When a chronic condition (e.g., sensorineural hearing loss and tinnitus) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  38 C.F.R. § 3.303(b).  Certain chronic diseases (e.g., sensorineural hearing loss and tinnitus ) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307, 3.309; see also Fountain v. McDonald, No. 13-0540 (U.S. Vet. App. February 9, 2015) (declaring that tinnitus is, in the Court's opinion, an "organic disease of the nervous system").  The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends that he has bilateral hearing loss and tinnitus due to acoustic trauma incurred in-service.  The record supports the Veteran's consistent statements that he experienced acoustic trauma from being near large artillery weapons in service.  The Veteran testified that although he was provided some ear protection after three months of service, he was originally exposed to such acoustic trauma without such protection.  See Board Hearing Transcript, page 4.  The RO conceded noise exposure and the Board concurs in this finding.

The Veteran also has credibly and competently testified regarding recurrent tinnitus that began in service after this acoustic trauma, noting that he heard sounds "like ducks" after this exposure.  See id.  In this regard, the Board notes that the Veteran is competent to testify as to having tinnitus in service, as it is a disability capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  He noted seeking treatment for these symptoms in service, but noted not being provided any specific treatment.  See id. at 5.  Thus, as to both the claim for service connection for hearing loss and tinnitus, the Board finds that there was an in-service injury; namely, acoustic trauma.  Although the Veteran was provided an August 1961 separation examination, this record indicates that the Veteran was provided only whisper voice testing, showing results of 15/15; there is no evidence that the Veteran was provided audiometric testing using an audiometer upon separation from service.

Regarding the question of whether the Veteran currently experiences these disabilities, the medical evidence, to include the audiometric testing contained in the May 2011 VA audiological examination, clearly shows a current bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  In part, this May 2011 VA examination report shows Maryland CNC Test scores of 76 percent bilaterally.  As noted, tinnitus is a disability capable of lay observation and the May 2011 VA examination shows a tinnitus diagnosis based on the Veteran's reported symptoms.

As to the remaining element needed to substantiate these two claims, in a January 2010 VA Audiology Consultation record, a VA audiologist noted the Veteran's in-service acoustic trauma and also noted that post-service noise exposure included occupational noise exposure in an automobile plant and recreational noise exposure from post-service hunting.  After this review of the evidence, the audiologist opined that the Veteran's service (military) noise exposure was "more likely as not" a contributing factor to the Veteran's hearing impairment.  She further noted that the audiological results were consistent with aging and noise-induced cochlear pathology and separately noted that the tinnitus was also consistent with cochlear pathology.  In this regard, at the time of the hearing the Veteran reported that he had tinnitus since service to the present.  The Board finds that this testimony is not inconsistent with his previous statement (contained in the May 2011 VA examination discussed below) that he had had tinnitus for as long as he could remember.  As noted, the Veteran is competent to be self-diagnose tinnitus and has credibly noted that he has experienced this disability since service to the present.  In the Board's judgment, although she did not make an explicit opinion regarding tinnitus, the VA audiologist's statements regarding cochlear pathology for both the hearing loss and tinnitus tend to support the finding that both are in part related to the noted in-service acoustic trauma.

As to other evidence, in that May 2011 VA examination that found a current hearing loss disability, the examiner outlined the Veteran's in-service and post-service noise exposure, to include the Veteran's report of always wearing hearing protection during this post-service noise exposure.  At this time, the Veteran did not report recreational noise exposure.  The examiner found she could not provide an opinion as to the etiology of the bilateral hearing loss and tinnitus without resorting to mere speculation.  As rationale for not being able to provide an opinion, the examiner noted that the Veteran was only provided whispered voice testing upon separation from service, which she indicated was not an accurate evaluation.  The examiner also cited the post-service noise exposure as a reason she could not provide a non-speculative opinion.  The Board finds that this opinion is inadequate, as the examiner found that a non-speculative opinion was impossible due to the lack of adequate audiological testing upon separation from service and that there was post-service noise exposure.  The examiner, however, did not explain how this caused an inability to opine whether the conceded in-service noise exposure was one cause of the current disability, especially as another VA audiologist was able to provide just such an opinion.  Thus, the Board finds this speculative opinion to be of no probative value.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). 

After this review of the evidence, resolving all reasonable doubt in the Veteran's favor, the Board grants service connection for both bilateral hearing loss and tinnitus.  In summary, the Veteran currently has both disabilities and the Veteran had acoustic trauma in service.  As to the remaining element, the only probative evidence of record supports the finding that the hearing loss developed post-service due to this conceded acoustic trauma and that the Veteran's tinnitus first developed in-service and has continued to the present.  Although the Board is cognizant that the various histories of in-service and post-service noise exposure include inconsistencies, such as the Veteran reporting post-service recreational noise exposure to the VA audiologist who provided the January 2010 positive opinion and reporting no such exposure to the VA examiner whom provided the May 2011 negative opinion, the Board finds that these inconsistencies do not undermine the above analysis.  In part, the Board finds this as the VA audiologist, in the January 2010 positive opinion, noted the post-service noise exposures but still found that the in-service acoustic trauma was a contributing factor to the post-service development of hearing loss.  A contributing factor is enough to support service connection.  As such, the Board grants the benefits sought.



ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


